On Petition for Rehearing and Clarification of Opinion
PER CURIAM.
This court in its opinion noted that damages were not alleged in the complaint nor sought in the prayer and, further, that it was agreed that the depot was still being maintained by the defendant railroad company. We concluded that “upon careful consideration of the allegations of the complaint, the relief sought thereunder, together with the record before the court on summary proceeding, we are convinced that the decree entered as applied to the record and the relief sought” was free from error.
This court’s affirmance of the lower court was concerned only with the allegations of the complaint and the relief sought and did not go beyond this. The proof related only to this phase. It was not intended that the affirmance be construed as res judicata upon any claim for damages under plaintiff’s exhibit B, should such occasion arise, or whether there is a right to a claim for damages. As indicated, there is no basis in the record for determination of that question.
Upon this clarification, rehearing is denied.
KANNER, Acting Chief Judge, and SHANNON, J., and SPOTO, I. C., A. J., concur.